DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 3/1/2022 is acknowledged.  Claims 1-10 are pending. 
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. Applicant’s argument that reference to Wang’s 631 discloses a plate (1) is made of pressing process, which fails to disclose the sintered main body being a porous structure formed by a plurality of powders through a sintering method (applicant’s remark, pages 5 and 6), has been carefully considered but is not found to be persuasive.  The Office has interpreted the sintered powder layer (23) as shown in Wang to be the sintered main body and not the plate (1) itself.  Though, the layer (23) is coated around the plate (1), this coating layer (23) is also considered a sintered main body since it is made by sintered powders.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang (US 7,770,631).  Regarding claim 1, Wang  discloses (figures 7-8, column 3, lines 46-51) )  a capillary structure (23) for vapor chamber comprising a sintered main body (23), the sintered main body having multiple perforations (11) and multiple extension sections (capillary portion formed on bosses and pit 10) integrally extending from one side of the sintered main body, the extension sections being arranged at intervals to support the sintered main body (the intervals are the spaces taken up by the perforations 11); the sintered main body being a porous structure formed by a plurality of powders through a sintering method. ( capillary structure 23 is formed of a plurality of sintered powders, column 3, lines 46-51).  
Furthermore, regarding the limitation of  “by a sintering method”, the method for forming the device is not germane to the issue of patentability of the device itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the sintered main body in the product by process claim is the same as or obvious from the sintered main body (21) of Wang, the claim is unpatentable even though the prior product was made by a different process. 
  Regarding claim 2, Wang further discloses that the perforations (11) of the sintered main body pass through the sintered main body between the two sides thereof, each two adjacent extension sections (bosses and pits 10) defining there between a horizontal passage (see figure 8).  Regarding claim 3, Wang further discloses (column 3, lines 45-51) that the sintered main body and the extension sections are integrally formed of sintered powder (the body 23 is formed of sintered powder).  Regarding claim 4, Wang discloses (figure 8) that multiple support sections (capillary part formed on bosses and pits 10 on the lower side of 1 and 23) are formed on one side of the sintered main body opposite to the extension sections (on upper side), the support sections extending from the side of the sintered main body (planar body 23), the extension sections and the support sections being staggered from the perforations (see figure 7 and 8).  Regarding claim 5, Wang (figures 7-8, column 3, lines 46-51)  a vapor chamber comprising  a first plate (21) having a first face (upper face) and a second face (lower face of 21); a second plate (20) having a third (upper face of 20); and a fourth face (lower face of 20); and the first and the second plate bodies being correspondingly mated with each other to together define an airtight chamber, a working fluid being filled in the airtight chamber (column 2, lines 62), the third face having a first capillary structure (22) and a heated section (section of the third face corresponds to location of a heat source that needed to be cooled),  a sintered main body (23), the sintered main body having multiple perforations (11) and multiple extension sections (capillary portion formed on bosses and pit 10 on upper side  of 1) integrally extending from one side of the sintered main body (23), the extension sections being arranged at intervals to support the sintered main body (the intervals are the spaces taken up by the perforations 11) and the sintered main bod (23) being supported and overlapped with the first capillary structure (22)  to define there between  a gap (see figure 8 that there is gap between the first capillary structure 22 and the sintered main body (23), the sintered main body being a porous structure formed by a plurality of powders through a sintering method. ( capillary structure 23 is formed of a plurality of sintered powders, column 3, lines 46-51).  

  Regarding claim 9, Wang discloses (figure 8) that each two adjacent extension sections (bosses and pits 10) define there between a passage.  Regarding claim 10, Wang discloses (figure 8) that the multiple support sections (capillary portion formed on bosses and pits 10 formed on an upper side of the sintered body 23) are formed on one side of the sintered main body opposite to the extension sections (capillary portion formed bosses and pits on the lower side of 23), the support sections extending from the side of the sintered main body, the extension sections and the support sections being staggered from the perforations (see figure 7), the support sections being connected with the second face of the first plate body (21). (see figure 8) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Wang (US 7,770,631).  Wang substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the first capillary structure consist of sintered powder.  However, Wang discloses (column 3, lines 47-48) that a capillary structure (23) can be made of sintered powder for a purpose of manufacturing a high efficiency wicking structure. It would have been obvious to one having ordinary skill in the art before the effective date filing date of the invention to use Wang’s teaching of sintered powder in the Wang’s device for a purpose of manufacturing a high efficiency wicking structure.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamamoto et al. (US 6,082,443).  Regarding claim 7, Wang discloses (figure 8) that the first capillary structure (22)  is disposed on the third face of the second plate and the extension sections of the sintered main body being connected with the first capillary structure.  However, Wang does not disclose that the heated section of the second plate body is raised from the third face to the fourth face of the second plate body, whereby the third face is formed with a dented section, the first capillary structure being disposed on a surface of the dented section.  Yamamoto discloses (figures 4,8 and 19-21) a vapor chamber comprising a heated section of a second plate body (6), which  is raised from one face to the other face of the second plate body to form a dented section (protrusion 15), wherein a capillary structure disposed on a surface of the dented section for a purpose of forming heat sections that allow the vapor chamber to cool the bodies (30)  with different heights to be contacted with the vapor chamber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ Yamamoto’s teaching in Wang’s device for a purpose of forming heat sections that allow the vapor chamber to cool the bodies (30) with different height to be contacted with the vapor chamber. 
Regarding claim 8, Wang substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a multiple support columns, the support columns passing through the sintered main body, two ends of the support columns being connected with the second face of the first plate and the third face of the second plate.  Yamamoto discloses (figures 19-21) a vapor chamber comprising multiple support columns (4) passing through a sintered main body (13), two end of the support columns being connected with a second face of the first plate (7) and the third face of the second plate (6) for a purpose of providing additional support to the plates and also increasing the heat transfer surface area between the heat source and vapor chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Yamamoto’s teaching in Wang’s device for a purpose of providing additional support to the plates and also increasing the heat transfer surface area between the heat source and vapor chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763